Citation Nr: 1409659	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  09-44 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel

INTRODUCTION

The Veteran had active military service from January 1969 to September 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, in which the RO denied the Veteran's claim for entitlement to a TDIU.

The Veteran testified before the undersigned at a videoconference hearing in November 2013.  A transcript of the hearing has been associated with the Veteran's claims file.

Additionally, during his November 2013 hearing, the Veteran indicated that he believes that he has an acquired psychiatric disorder and coronary artery disease that are etiologically linked to his service-connected fibromyalgia.  The Board thus infers claims for service connection for an acquired psychiatric disorder and for coronary artery disease.  As these claims have not been adjudicated by the RO, they are not before the Board; hence, they are referred to the agency of original jurisdiction for appropriate action. 


FINDING OF FACT

The Veteran's service-connected disabilities are of such nature and severity as to prevent him from securing or following substantially gainful employment.


CONCLUSION OF LAW

The criteria for an award of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that VA has certain duties to notify and assist the Veteran.  See 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2013).  Without deciding whether such notice and development requirements have been satisfied with respect to the claim for entitlement to a TDIU, it is the Board's conclusion that the VCAA does not preclude the Board from adjudicating the claim.  This is so because the Board is taking action favorable to the Veteran by granting his claim for entitlement to a TDIU, which represents a full grant of the issue on appeal.  A decision therefore poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

A total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2013).  This is so provided the unemployability is the result of a single service-connected disability ratable at 60 percent or more, or the result of two or more service-connected disabilities, where at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Here, the Veteran has been awarded service connection for fibromyalgia, rated as 40 percent disabling; left shoulder dislocation, status post meniscectomy of the left knee with traumatic arthritis, and degenerative disc disease of the lumbar spine with radiculopathy, each rated as 20 percent disabling; tinnitus and lateral instability of the left knee, each rated as 10 percent disabling; and bursitis of the left hip, residuals of left wrist fracture, residuals of index and little finger fractures of the right hand, left ankle internal derangement with fracture of tarsal navicular, residuals of left fifth toe fracture, corneal abrasion of the left eye with induced astigmatic error, maxillary sinusitis, hemorrhoids, left inguinal hernia, scar and laceration of the left hand, and groin rash, each rated as noncompensably disabling.  The Veteran's combined disability rating is 80 percent.

Given the 40 percent rating for fibromyalgia and his overall rating of 80 percent, the Veteran meets the criteria for consideration for entitlement to TDIU on a schedular basis because the ratings satisfy the percentage requirements of 38 C.F.R. § 4.16(a).  Even so, it must be found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

Consequently, the Board must determine whether the Veteran's service-connected disabilities combine to preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  An inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.19 (2013).  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19.  

The Veteran asserts that his service-connected disabilities prevent him from engaging in substantially gainful employment.  Information concerning the Veteran's employment history indicates that he worked as a customer support analyst for many years after military service, until his retirement in 2008.  He states that he had to take medical retirement from the company for which he worked because he was unable to continue his work due to his multiple medical problems.  

The Board acknowledges that the Veteran has been found to be unemployable by multiple treatment providers.  However, there are conflicting opinions of record as to the underlying cause of his inability to maintain employment.  In that connection, the Board first acknowledges that the Veteran has submitted a statement from his treating VA rheumatologist, dated in January 2010, in which the physician states that the Veteran's service-connected "fibromyalgia symptoms have increased in severity to the point where he is 100% disabled and unemployable."  However, in a December 2009 VA statement, the Veteran's VA psychologist attributed the Veteran's unemployability to multiple medical disorders, both service-connected and non-service-connected.  In addition, the Veteran was awarded disability benefits by the Social Security Administration (SS) in November 2008, based on non-service-connected diagnoses of bipolar disorder and generalized anxiety disorder.  Additionally, pursuant to his February 2008 claim, the Veteran underwent a VA examination in June 2008 concerning his claim for entitlement to a TDIU.  At that time, the VA examiner considered the effects of the Veteran's service-connected disabilities on his employability.  The examiner also acknowledged that the Veteran had recently experienced a stroke, for which he is not in receipt of service connection.  The examiner conducted physical evaluation of the Veteran and concluded that his "multiple physical limitations from his back, hips, knees and now his stroke make him essentially non-employable."  In addition, the Veteran has stated to VA on multiple occasions, including at his November 2013 hearing, that he is unable to work due to his service-connected disabilities, and in particular his service-connected fibromyalgia.  

After having reviewed the record and weighed the evidence both in support of and against the claim, the Board finds that the evidence is in relative equipoise as to whether the Veteran's service-connected disabilities combine to render him unemployable.  In this regard, the Board acknowledges the treating VA psychologist's opinion indicating that the Veteran's unemployability is due to multiple disorders, both service-connected and non-service-connected, as well as the VA examiner's opinion that the Veteran's unemployability is due both to service-connected hip, back, and knee disorder and to his stroke, which is not service-connected.  Further, the record indicates that the Veteran has several significant non-service-connected disabilities.  However, the Veteran's treating VA rheumatologist's findings, as set forth in his January 2010 letter, provide a competent and comprehensive opinion in support of the Veteran's claim, stating that the Veteran's service-connected fibromyalgia is the cause of his inability to work.  Thus, as there is probative evidence both for and against the claim in this case, the Board finds the evidence to be in equipoise with respect to whether the Veteran's service-connected disabilities preclude him from obtaining and retaining substantially gainful employment.  When reasonable doubt is resolved in the Veteran's favor, the Board finds that his service-connected disabilities are as likely as not of such nature and severity as to prevent him from securing or following substantially gainful employment.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Therefore, entitlement to a TDIU is warranted.


ORDER

Entitlement to a total disability rating based on unemployability due to service-connected disability is granted, subject to the regulations governing the payment of monetary benefits.



____________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


